DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 3/16/2022.
Applicant’s election of Group I and the genes of Table IX in the reply filed on 11/15/2001 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2, 4, 7-8, 11, 13, 19, 21-25, 27-30, 33-34 are pending.  Claims 3, 5-6, 9-10,12,  14-18, 20, 26, 31-32 have been cancelled.
Claims 13, 22-25, 27-30, and 33 have been withdrawn as being drawn to a nonelected invention or species.
The following rejections for  1-2, 4, 7-8, 11, 19, 21, and 34 are modified/maintained with response to arguetmsn following or newly applied (35 USC 112b) necessitated by amendment.  
This action is FINAL. 
Withdrawn Rejections
	The 35 USC 112(b) made in the previous office action is withdrawn based upon amendments to the claims. 
Maintained Improper Markush
Claims 1-2, 4, 7-8, 11, 19, 21, and 34 are rejected under the judicially approved ''improper Markush grouping'' doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).   							
Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to arguments

The reply points to MPEP 2117 and states that the species share a single structure as they are polynucleotides or oligonucleotides (p. 6-7).  The reply asserts that these polynucleotides or oligonucleotides don’t share a common sequence they share a common structure of being nucleic acids and a common use of identifying lung cancer (p. 6-7). 
These arguetmsn have been reviewed but have not been found persuasive. 
Although the polynucleotides and nucleotides are nucleic acids, this structure does not support that they have a common single structural similarity because this nucleic acid backbone is not essential to the common activity of identifying lung cancer.  Furthermore, with regard to the identifying lunch cancer it I not clear from heir “very nature” that these grouping would possess this common use.  Not all nucleic acids possess the correlation to lung cancer and therefore it is not clear that each of these specific oligonucleotides/polynucleotides would have by their very nature this common use.  
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-8, 11, 19, 21, and 34  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4, 7-8, 11, 19, 21, and 34  are indefinite over “comprising a set of nucleotides said set consisting of at least 7 cDNA polynucleotides or oligonucleotides”.  In particular the claims comprise a set that consist of “at least 7”.  As such it is not clear if the claim have closed claimed language as the claims include both “comprising” and “at least”.  Therefore it is not clear which structures are encompassed by the claims.  

Modified Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-8, 11, 19, 21, and 34 are rejected under 35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013). 
The claim(s) recite(s) a composition comprising at least 7 cDNA polynucleotides or oligonucleotides or ligands that hybridize to genes. The claimed invention is directed to naturally occurring fragments of a naturally occurring nucleic acids.  This judicial exception is not integrated into a practical application because it conveys the same genetic information as the gene itself.  These molecules are not patent eligible, whether isolated or not, pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics Inc., US (June 13, 2013).  The Supreme Court has made clear "separating [DNA] from surrounding genetic material is not an act of invention" Myriad, 133 S. Ct. at 2117.  This judicial exception is not integrated into a practical application because they convey the same genetic information as their naturally occurring counterparts. In Myriad v. Ambry CAFC 2014-1361,1366, December 17, 2014, the CAFC further (regarding a claim directed to a pair of primers) stated “In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction—a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here—the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.”

Claims 7 recite that the composition comprises a capture oligonucleotide.  However, the generic recitation of “capture oligonucleotide” does not distinguish from naturally occurring sequences.  Claim 19 recites a kit with the polynucleotides and an apparatus for sample collection. However, an apparatus for sample collection does not add significantly more as an apparatus for sample collection is merely a nominal or token extra solution component of the claim. Accordingly, these general recitations do not add significantly more to the claimed naturally occurring fragments to distinguish them from what occurs in nature. 
The claims have been amended to recited "cDNA" polynucleotides or oligonucleotides.  The claims therefore these structures can hybridize to any gene or transcript and there is no requirement that these structures be complementary to an mRNA exon junction. Therefore the claim structures encompass fragments of naturally occurring genes.  
 Response to arguments

The claims assert that the claims include cDNA which does not include intronic regions (p. 8).
These arguments have been fully reviewed but have not been found persuasive.
	This arguments is not persuasive as the instant claims do not require a fully length cDNA, rather, these oligonucleotides/polynucleotides can hybridize to any portion of the gene and thus the claims still encompass naturally occurring fragments.  


Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEB catalog (1998/1999 pages 121, 284).
8 molecules of every single 12-mer are present in each tube of 12 mer nucleotides.  No calculation is provided for the 6 or 9 mers as they will necessarily contain more of every n-mer than that calculated for the 12 mer.  With regard to the 24mers, about 9 molecules of every 24 mer are statistically expected to be present in each tube,  
a.             Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol

b.             Total number of possible 12-mers:
412 = 1.6 x 107 molecules

c.             How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules

d.             How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial

e.             Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol

f.              Total number of possible 24-mers:
424 = 2.8 x 1014 molecules

g.             How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules

h.             How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules / 2.8 x 1014 molecules  = 9 molecules/vial
 

The claims encompass a very large genus of possible nucleic acids with no particular base composition or length, as the claims recite hybridizing to “a different gene, gene fragment, gene transcript or expression product”.  The teachings of the NEB 
With regard to the preamble of  “for diagnosing the existence or evaluating the progression of a lung cancer in a mammalian subject” is an intended use for the composition, and it therefore does not limit the claim. Per MPEP 2111.02(II), “[D]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference”. Here, the intended use does not result in a structural difference for the composition claimed.
Response to arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following. 
The reply asserts that the NEB catalog describes more sequences than is claimed and not the specific genes (p. 8-9).  
This arguments have been reviewed but have not been found persuasive.  
It is noted that the claims are drawn to “comprising a set that consists of at least 7”.  Therefore the claims have an embodiment of any number fragments as the “consisting language” does not limit the number of oligonucleotide or polynucleotides as the claims further encompass “comprising” and “at least”. Further it is noted with regard to the cDNA language, that as the composition requires a fragment, the structure of the instant claims include fragments that do not require a structure that includes any 

Claim(s) 1,2,4,7,8,11,34  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodor (U.S. Patent No.: US 6,582,908 as cited on the IDS).
Regarding claims 1,4,7-8, 11,34, Fodor teaches a nucleic acid array (e.g. substrate) that has a complete set of oligonucleotide sequences with every possible 10-mer. As the oligonucleotide sequences has every possible 10-mer, these oligonucleotide sequences would anticipate at least 7 oligonucleotides, wherein the oligonucleotides hybridizes to a different gene, gene fragment, gene transcript or expression product in a sample of Table IX, as the claims encompass a very large genus of possible nucleic acids of every possible 10 mer. The oligonucleotides taught in Fodor would necessarily hybridize any gene (gene composition), as a complete set of oligonucleotides are present.
With regard to the preamble of  “for diagnosing the existence or evaluating the progression of a lung cancer in a mammalian subject” is an intended use for the composition, and it therefore does not limit the claim. Per MPEP 2111.02(II), “[D]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference”. Here, the intended use does not result in a structural difference for the composition claimed.
	Regarding claim 2, Fodor teaches that detectable labels are known in the art. Fodor teaches that direct labels are detectable labels directly attached to or . 
Response to arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following. 
The reply asserts that the Fodor describes more sequences than is claimed and not the specific genes (p. 8-9).  
This arguments have been reviewed but have not been found persuasive.  
It is noted that the claims are drawn to “comprising a set that consists of at least 7”.  Therefore the claims have an embodiment of any number fragments as the “consisting language” does not limit the number of oligonucleotide or polynucleotides as the claims further encompass “comprising” and “at least”. Further it is noted with regard to the cDNA language, that as the composition requires a fragment, the structure of the instant claims include fragments that do not require a structure that includes any particular exon region.  Therefore the recitation in Fodor with regard to fragments read on the claimed composition. 

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (U.S. Patent No.: US 6,582,908 as cited on the IDS) in view of Wyrich et al. (US patent Application Publication 2016/0348151 Dec 1, 2016).
Fodor teaches a nucleic acid array (e.g. substrate) that has a complete set of oligonucleotide sequences with every possible 10-mer. As the oligonucleotide sequences has every possible 10-mer, these oligonucleotide sequences would anticipate at least 7 oligonucleotides, wherein the oligonucleotides hybridizes to a different gene, gene fragment, gene transcript or expression product in a sample of Table IX, as the claims encompass a very large genus of possible nucleic acids of every 
With regard to the preamble of  “for diagnosing the existence or evaluating the progression of a lung cancer in a mammalian subject” is an intended use for the composition, and it therefore does not limit the claim. Per MPEP 2111.02(II), “[D]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference”. Here, the intended use does not result in a structural difference for the composition claimed.
Fodor et al. does not teach further including a tube for holding blood and a reagent which stabilizes the mRNA in the sample.
With regard to claim 19 and 21, Wyrich et al. teaches a composition wherein there is a collection tube for blood that also has reagents to keep the RNA stabilized (para 4).  Wryich et al. teaches that this composition can be used to collect RNA for analysis. 
Therefore it would be prima facie obvious to modify at the time of the effective filing date the composition of Fodor et al. to place the composition of the array in the same packaging as the collection tube of Wyrich et al with a reasonable expectation of success.  The ordinary artisan would be motivated to place both components together in a kit as with both of the compositions one can isolate nucleic acids and screen for particular structures or expression.  
Response to arguments

The reply asserts that Wyrich et al. does not cure the deficiencies of Fodor (p. 10).
These arguments have been reviewed but have not been found persuasive. 
The rejection is maintained based upon to the response to arguetmsn set forth above with regard to Fodor. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634